Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

***The following is a corrected Notice of Allowability office action. Please note the section entitled, “Examiner’s Amendment,” paragraphs 3 and 4.***

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-20-20 has been entered.
 
Terminal Disclaimer
The terminal disclaimers filed on 11-20-20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent applications, serial number 16/056,615, should this application issue as patents, have been reviewed and is accepted.  The terminal disclaimers have been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 3, at line 6, “; where” was deleted and a period added.
In claim 5, at line 4, “; where” was deleted and a period added.
In claim 7, at line 4, “; where” was deleted and a period added.
In claim 9, at line 5, “; where” was deleted and a period added.
In claim 11, at line 5, “; where” was deleted and a period added.
In claim 13, at line 5, “; where” was deleted and a period added.
In claim 15, at line 5, “; where” was deleted and a period added.
In claim 17, at line 3, “; where” was deleted and a period added.

Please note the amendment above only corrects typographical errors and does not affect the scope of the claimed invention.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a camera optical lens having the claimed structure and claimed limitations, wherein a rejection 
The object of the claimed invention is to provide an ultra-thin wide-angle camera lenses which have good optical characteristics and the chromatic aberration of which is fully corrected.
Therefore, the claimed invention is considered to be in condition for allowance as being novel and nonobvious over the prior art, and in light of the approved terminal disclaimers filed on 11-20-20 (as noted above).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 25 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 8-7-18.  These drawings are approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm(ET); subject to flex. schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EVELYN A LESTER/Primary Examiner
Art Unit 2872